21-09007-cgm         Doc 4    Filed 03/14/21 Entered 03/14/21 22:04:18         Main Document
                                            Pg 1 of 5



LAW OFFICES OF KENNETH L. BAUM LLC
167 Main Street
Hackensack, New Jersey 07601
(201) 853-3030
(201) 584-0297 Facsimile
Attorneys for Educational Credit Management Corporation

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                            :
DAVID G. KOMATZ and BABSY                   :   CASE NO. 20-36026-cgm
KOMATZ,                                     :
                                            :                      Chapter 7
                       Debtors.             :
                                            :
DAVID G. KOMATZ and BABSY                   :
KOMATZ,                                     :
                                            :
                       Plaintiffs,          :
                                            :
                v.                          :   ADV. PRO. NO. 21-09007-cgm
                                            :
UNITED STATES DEPARTMENT OF                 :
EDUCATION, NAVIENT SOLUTIONS,               :
LLC, and NELNET,                            :
                                            :
                       Defendants.



                                          ANSWER

         Educational Credit Management Corporation (“ECMC”), a non-profit Minnesota

corporation, for its Answer to the Complaint (“Complaint”) filed by the Debtors and Plaintiffs,

David G. Komatz (“David”) and Babsy Komatz (“Babsy,” and, together with David,

“Plaintiffs”), by and through its undersigned counsel, Law Offices of Kenneth L. Baum LLC,

alleges and states as follows: 1


         1
         ECMC, a federal student loan guarantor in the Federal Family Education Loan Program
(FFELP), holds an interest in one (1) consolidation loan owed by David, disbursed on or about
(continued…)
21-09007-cgm        Doc 4    Filed 03/14/21 Entered 03/14/21 22:04:18             Main Document
                                           Pg 2 of 5



                                        1. JURISDICTION

       1.      The allegations contained in Paragraph 1 of the Complaint constitute a conclusion

of law, which does not call for an answer.

                                     2. NATURE OF CLAIM

       2.      The allegations contained in Paragraph 2 of the Complaint constitute a conclusion

of law, which does not call for an answer.

                                              3.VENUE

       3.      The allegations contained in Paragraph 3 of the Complaint constitute a conclusion

of law, which does not call for an answer.

                                             4. PARTIES

       4.      Except to state that it is the holder of the ECMC Loan, ECMC lacks knowledge

and information lacks sufficient to form a belief as to the truth of the allegations contained in

Paragraph 4 of the Complaint and leaves Plaintiffs to their proofs.

                             5. TOTAL OF ALL STUDENT LOANS

       5.      Except to state that it is the holder of the ECMC Loan, ECMC lacks knowledge

and information lacks sufficient to form a belief as to the truth of the allegations contained in

Paragraph 5 of the Complaint and leaves Plaintiffs to their proofs.

                             6. TOTAL OF LOANS TO NAVIENT



July 5, 2006 (the “ECMC Loan”). When this adversary proceeding was filed, the lender of the
ECMC Loan, Navient Education Loan Corporation, filed a claim under the guaranty on the
underlying note with its guarantor, ECMC. Therefore, ECMC is the property party-in-interest in
this lawsuit with respect to the ECMC Loan and will be seeking to intervene in this adversary
proceeding. Navient Solutions LLC was the servicer of the ECMC Loan and has no proprietary
interest in it.



                                                  2
21-09007-cgm          Doc 4    Filed 03/14/21 Entered 03/14/21 22:04:18            Main Document
                                             Pg 3 of 5



          6.      Except to state that it is the holder of the ECMC Loan, ECMC lacks knowledge

and information lacks sufficient to form a belief as to the truth of the allegations contained in

Paragraph 6 of the Complaint and leaves Plaintiffs to their proofs.

                                7. TOTAL OF LOANS TO NELNET

          7.      Except to state that it is the holder of the ECMC Loan, ECMC lacks knowledge

and information lacks sufficient to form a belief as to the truth of the allegations contained in

Paragraph 7 of the Complaint and leaves Plaintiffs to their proofs.

                8. FACTUAL ALLEGATIONS COMMON TO ALL DEFENDANTS

          8.      Except to state that it is the holder of the ECMC Loan, ECMC lacks knowledge

and information lacks sufficient to form a belief as to the truth of the allegations contained in

Paragraph 8 of the Complaint and leaves Plaintiffs to their proofs.

          9.      Except to deny that Plaintiffs cannot maintain a minimal standard of living if they

are required to repay their student loans, ECMC lacks knowledge and information lacks

sufficient to form a belief as to the truth of the allegations contained in Paragraph 9 of the

Complaint and leaves Plaintiffs to their proofs.

          10.     ECMC lacks knowledge and information lacks sufficient to form a belief as to the

truth of the allegations contained in Paragraph 10 of the Complaint and leaves Plaintiffs to their

proofs.

          11.     Except to deny that it would be unconscionable for the Court to reduce their

expenses further than they already have, ECMC lacks knowledge and information lacks

sufficient to form a belief as to the truth of the allegations contained in Paragraph 11 of the

Complaint and leaves Plaintiffs to their proofs.




                                                   3
21-09007-cgm           Doc 4     Filed 03/14/21 Entered 03/14/21 22:04:18             Main Document
                                               Pg 4 of 5



        12.        Except to deny that circumstances prove that Plaintiffs’ state of affairs are likely

to persist in the future, ECMC lacks knowledge and information lacks sufficient to form a belief

as to the truth of the allegations contained in Paragraph 12 of the Complaint and leaves Plaintiffs

to their proofs.

        13.        Except to deny that Plaintiffs have made a good faith effort to repay the ECMC

Loan, ECMC lacks knowledge and information lacks sufficient to form a belief as to the truth of

the allegations contained in Paragraph 13 of the Complaint and leaves Plaintiffs to their proofs.

                                          CAUSE OF ACTION

                                              CLAIM ONE

        14.        ECMC repeats its responses to the above allegations in the Complaint as if set

forth at length herein.

        15.        ECMC denies the allegations contained in this paragraph of the Complaint.



        WHEREFORE, ECMC respectfully requests that this Court enter a judgment dismissing

Plaintiffs’ Complaint in its entirety with prejudice, declaring the loan held by ECMC to be a non-

dischargeable obligation pursuant to 11 U.S.C. § 523(a)(8), and awarding such other and further

relief as this Court deems just and proper.




                                                     4
21-09007-cgm    Doc 4   Filed 03/14/21 Entered 03/14/21 22:04:18   Main Document
                                      Pg 5 of 5



Dated:   Hackensack, New Jersey
         March 14, 2021

                                            LAW OFFICES OF KENNETH L. BAUM
                                            LLC
                                            Attorneys for Educational Credit
                                            Management Corporation


                                            By:      /s/ Kenneth L. Baum
                                                  Kenneth L. Baum
                                                  167 Main Street
                                                  Hackensack, New Jersey 07601
                                                  (201) 853-3030
                                                  (201) 584-0297 Facsimile
                                                  kbaum@kenbaumdebtsolutions.com




                                        5
